Citation Nr: 1235721	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to a compensable evaluation for plantar fasciitis.

6.  What evaluation is warranted for posttraumatic stress disorder (PTSD) since July 31, 2009?

7.  Entitlement to a total disability rating based on individual unemployability.

REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to November 2005, with additional Reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  A September 2011 letter informed the Veteran that his Board video hearing was scheduled in October 2011.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

As the Veteran's claims of entitlement to service connection for cervical and lumbar disorders were the subject of a prior decision, the Board has a legal duty to address the "new and material evidence" requirement under 38 C.F.R. § 3.156(a) (2011) regardless of the actions of the RO.

The issues of entitlement to service connection for cervical and lumbar disorders, entitlement to a higher initial rating for PTSD since July 31, 2009; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Entitlement to service connection for cervical and lumbar disorders was denied in a March 2006 rating decision.  The appellant was notified of that rating decision but did not perfect a timely appeal.  

2.  The evidence received since the March 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of entitlement to service connection for cervical and lumbar disorders.

3.  Bilateral plantar fasciitis is not moderately disabling, or manifested by evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.   


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying entitlement to service connection for cervical and lumbar disorders is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claims of service connection for cervical and lumbar disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral plantar fasciitis does not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Given that new and material evidence has been received to reopen the claims for entitlement to service connection for cervical and lumbar disorders, a detailed explanation of how VA complied with the VCAA regarding those claims is unnecessary.  

With regard to the claim for a higher rating for the bilateral foot disability, VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claims were most recently readjudicated in July 2011.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Entitlement to service connection for cervical and lumbar disorders was denied on the merits in a rating decision issued in March 2006.  Although the Veteran had complaints of neck and back strains in service, the RO in March 2006 found that neck pain and low back pain were not disorders for which compensation could be paid and that there was then no evidence of neck and/or low back disabilities.  Although properly notified of that decision, the Veteran did not file a timely appeal and those decisions are final.  38 U.S.C.A. § 7105.  The evidence of record at the time of the March 2006 denial included the Veteran's service treatment records, VA treatment records and a report of VA examination dated January 2006.

Since the March 2006 rating decision, the additional evidence received includes VA treatment records documenting treatment for various complaints of neck and back pain.  A March 2010 VA treatment record reflects the Veteran's complaint of a history of lower back and neck pain since 2005.  On examination, the diagnosis was minor degeneration and spondylosis.  An August 2009 VA x-ray report showed minor chronic anterior wedging of T11, T12, L1 and L3 with spondylotic change throughout the lumbar spine and osteoarthritic change in the lower lumbar spine as well as spondylotic change at C5-C6.  

This evidence of record is new as well as material to issue before the Board, as it raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection.  That is the Veteran has presented new evidence showing that he has been diagnosed with cervical and lumbar disorders.  Accordingly, new and material evidence has been submitted to reopen claims of entitlement to service connection for cervical and lumbar disorders.  

Increased Rating

In order to receive a compensable rating for the bilateral foot disability (plantar fasciitis), the evidence must show that moderate foot disability, or evidence that the disorder is manifested by the weight-bearing line being over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284.  

The pertinent evidence of record includes VA treatment records and the report of April 2009 VA examination.  That examination showed no objective evidence of painful motion, swelling, instability, weakness or abnormal weight bearing.  There was isolated gastrocnemius contracture/tightness, and some tenderness noted over the plantar forefoot and metatarsal heads.  There was, however, no evidence of malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy of the feet, skin or vascular foot abnormality or gait abnormality.  

An August 2009 VA treatment record reflects that the Veteran's report that his feet "(felt) broken, especially when I first get up in the morning."  He stated that the symptoms eased about 20 or 30 minutes later.  He indicated that he experienced some relief with elevated shoes.  This evidence does not, however, show moderate foot pathology.  There is no evidence that the weight-bearing line was over or medial to great toe, that there was inward bowing of the tendo achillis, or that there was objective evidence of pain on manipulation and use of the feet due to plantar fasciitis.  Hence, entitlement to a compensable rating is denied.  

The Board has considered whether the Veteran's bilateral foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral foot disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

Entitlement to a compensable evaluation for the bilateral foot disability is denied.


REMAND

Having reopened the claims of entitlement to service connection for cervical and lumbar disorders, the Board finds that additional development is necessary.  In this regard, the Veteran's service treatment records from his period of active service document treatment for complaints of both a strained neck and a strained low back.  A May 2005 service treatment record documents treatment for complaint of a lump in his low back that had been present for approximately one year.  The relevant diagnosis was lipoma.  In November 2005, the Veteran reported a two to four month history of low back pain, and that both his cervical and low back pain were due to the wearing of body armor.

Report of January 2006 VA examination reflects the Veteran's complaint of intermittent neck and back pain (with remissions).  The relevant diagnoses were musculoskeletal low back pain and neck pain, unknown etiology.

An August 2009 VA x-ray report showed minor chronic anterior wedging of T11, T12, L1 and L3 with spondylotic change throughout the lumbar spine and osteoarthritic change in the lower lumbar spine as well as spondylotic change at C5-C6.  A March 2010 VA treatment record reflects the Veteran's complaint of a history of neck and back pain since 2005 and confirms the diagnoses of minor degeneration and spondylosis.  

Given the Veteran's complaints of in-service pathology and this evidence of current cervical and lumbar disabilities, an examination is necessary to address etiology of these disorders.

Additionally, the Veteran has presented a timely notice of disagreement with the July 2011 rating decision denying entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder.  Thus, a Statement of the Case must be issued.   Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Veteran has made clear in his October 2011 notice of disagreement that he is seeking the highest possible rating for his PTSD and that he considers himself unemployable due to PTSD.  As such, the appellant has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, that treated him for his cervical and lumbar disorders.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must furnish to the Veteran and his representative a statement of the case on the claim of entitlement to a rating in excess of 70 percent for the posttraumatic stress disorder, and advise him of his right to perfect an appeal.  The Veteran is hereby informed that the Board may not exercise jurisdiction over this claim absent the submission of a timely perfected appeal.

3.  Thereafter, the Veteran must be afforded a VA examination by an appropriate physician to determine the etiology of any diagnosed cervical and/or lumbar disorder.  His claims folder and all pertinent records from Virtual VA must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following a review of the claims file, Virtual VA, and the clinical findings of the examination, the examining physician must opine it is at least as likely as not, i.e., is there a 50/50 chance that any diagnosed cervical and/or lumbar disorder had its onset in service or is otherwise etiologically related to his period of service.  A complete rationale must be given for all opinions and conclusions expressed.

3.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, after considering whether any additional development to include any additional and necessary rating reexaminations, the RO should readjudicate the remaining claims, as well as the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any determination remains unfavorable to him, he must be furnished with a supplemental statement of the case, and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


